Citation Nr: 0528529	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-04 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for herniated nucleus 
pulposus L4-5, evaluated as 10 percent disabling prior to 
February 11, 1998, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty for training from June to October 
1983, and active duty from March 1984 to August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a rating in 
excess of 10 percent for service-connected low back pain with 
recurrent intermittent spasms.

Subsequently, the veteran's disability rating for his low 
back disability was increased to 40 percent disabling via a 
June 2000 rating decision.  This was made effective from 
February 1998.  The appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

This case was remanded in July 2003 and again in December 
2004.  It has been returned for review by the Board.  

As noted in the prior Remand, in a September 2003 statement, 
the veteran indicated that he was unable to perform his 
duties required for employment.  A June 2005 deferred rating 
action shows that the RO noted this and will develop this 
claim once it is returned to the RO.

In a June 2001 statement the veteran indicated that he has 
urinary incontinence as a result of his service connected 
disability.  Further, in a statement received in January 
2003, the veteran requested a separate rating for residual 
scarring that was detected on a magnetic resonance imaging 
(MRI) performed at a VA facility in December 2001.  These 
matters are referred to the RO for appropriate consideration 
and response.   




FINDINGS OF FACT

1.  For the relevant period prior to February 11, 1998, the 
veteran's lumbosacral spine disability was primarily 
manifested by pain on use and slight limitation of motion.

2.  For the period commencing on February 11, 1998, the 
veteran's lumbosacral spine disability has been primarily 
manifested by pain on use with 70-90 degrees of flexion and 
minimal neurological symptomatology without evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  The veteran has a tender scar as a result of the surgery 
to the lumbar segment of the spine.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability is not warranted prior to February 11, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2001).

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability is not warranted for the period 
subsequent to February 11, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295, 5293, (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.

3.  A separate 10 percent rating for tender post surgical 
scarring is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002 and 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the evaluation assigned 
for his low back disability does not adequately reflect the 
true severity of his disability and a higher rating is 
warranted.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001 and August 2003.  The content of the notice in August 
2003, in particular, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1997.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
the notice provided to the veteran in 2001 was not given 
prior to the first adjudication of the claim, the contents of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Further, the 
supplemental statement of the case contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

In addition, regulations provided that the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The Court held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995). 

The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295 for the period 
prior to September 26, 2003.  That is because the criteria 
for a 40 percent rating under Diagnostic Code 5295 include 
marked limitation of motion-the same criteria for a 40 
percent rating under Diagnostic Code 5292.  He cannot be 
compensated twice for the same symptomatology, so one rating 
is appropriate.  38 C.F.R. § 4.14.

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; an evaluation of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent required intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id. Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis, which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, Diagnostic Code 
8620 refers to neuritis of the sciatic nerve and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  As referred to above, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Entitlement to a rating higher than 10 percent for service-
connected lumbosacral strain prior to February 11, 1998.

Based on inservice treatment for low back spasm and VA 
examination, service connection was granted for low back pain 
with recurrent intermittent spasm in an April 1992 rating 
action.  A zero percent rating was granted effective from 
August 6, 1991 under Diagnostic Code 5295.  

A VA computerized tomography (CT) scan was conducted in May 
1995 which revealed impingement on the thecal sac at the L3-
4, L4-5, and L5-S1 levels by narrowed interosseous structures 
and prominent ligamentum flavum structures.  There was a 
questionable old traumatic residual involving the L-3 
vertebral body, as well as minimal vacuum disc formation at 
the L4-5 level.  

The RO increased the disability rating to 10 percent in a 
November 1995 rating action, effective August 6, 1991.

The veteran filed his current claim in July 1997.  Prior to 
February 1998, the Board finds that the veteran's low back 
disability approximated the symptomatology outlined for a 10 
percent evaluation under either Diagnostic Codes 5292 or 
5295.   

In October 1997, the veteran submitted private medical 
records which show that he was involved in an automobile 
accident.  Included with these documents is an undated 
private chiropractic evaluation.  The evaluation showed 
treatment for all segments of the spine.  There was loss of 
normal lateral flexion and range of motion was noted at the 
L4 level.  An X-ray revealed disc wedging at the L4 level.  
There was normal bone density for his age and gender.  There 
was no spur formation.  The diagnoses included thoracic 
myofascitis, thoracic sprain, lumbar sciatica, lumbar facet 
syndrome, and lumbar strain.  

At a VA examination conducted in October 1997, the veteran  
reported that he was involved in an automobile accident in 
July 1997.  In regard to his back, he complained of non-
radiating low back pain on an average of twice monthly.  The 
pain lasted 4 days and he took Tylenol for relief.  The pain 
was aggravated by weight gain and weather changes.  He is 
required to sleep with a board under his mattress.  There was 
no reported specific weakness, stiffness, fatigability, or 
lack of endurance.  It was noted that the veteran was intent 
on impressing the examiner with the severity of his pain.  
Questionable effort was noted on the range of motion studies.  
There was pain in the L4-5 area but there was no paraspinal 
spasm, point tenderness, or evidence of radiculopathy.  
Straight leg raising (SLR) was positive at 65 degrees 
bilaterally.  Range of motion (ROM) was limited by obesity.  
Forward flexion was 80 degrees, extension backward was 25 
degrees, lateral flexion was 30 degrees, and rotation was 25 
degrees.  The examiner noted subjective pain at the maximum 
ROMs.  The examiner noted that any Deluca consideration would 
be purely speculative.  

As noted above, prior to February 1998, the low back 
disability was rated by the RO as 10 percent disabling, for 
characteristic pain on motion under Diagnostic Code 5295.  
Prior to the revisions, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Also under Diagnostic Code 5292 
moderate limitation of motion warranted an evaluation of 20 
percent.  

During this period, the veteran reported multiple complaints, 
including constant pain.  Initially, the Board points out 
that while the October 1997 private chiropractic evaluation 
indicated a loss of normal lateral flexion motion, it not 
indicate a complete loss of lateral spine motion that would 
be required by Diagnostic Code 5295 for a higher evaluation.  
Further, there was no evidence of muscle spasm.  In October 
1997, VA examination revealed that he had full lateral motion 
of 30 degrees.  

Furthermore, the medical records for this period of time show 
that the veteran's lumbar spine motion was decreased to 80 
degrees of flexion.  However, the evidence concerning the 
level of the veteran's back disability does not support the 
assignment of a higher disability evaluation.  The reported 
findings approximate no more than slight limitation of 
motion.  The pain on use of his back which the veteran 
described to examiners was, the Board finds, adequately and 
appropriately compensated at the 10 percent level and did not 
warrant an evaluation in excess of 10 percent under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca, supra.  As noted the veteran did 
not report any specific weakness, stiffness, fatigability, or 
lack of endurance.  The complaints and findings recorded 
during this period are consistent with not more than slight 
limitation of motion.

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain subsequent to February 11, 1998, 
under the old regulations.

The veteran's disability rating was increased to 40 percent 
disabling in a June 2000 rating action, effective February 
11, 1998, under Diagnostic Code 5293.  The medical evidence 
during this time period is as follows.  

The record contains VA outpatient records that date between 
February 1998 and October 1998.  In February 1998, the 
veteran complained of falling and re-injuring his back.  It 
was noted that he was a fulltime student and unemployed.  A 
September 1998 MRI revealed central and right-sided 
protrusion at the L4-5 level with lateral foraminal stenosis.  

A VA examination was conducted in March 2000.  He indicated 
that he had daily radiating low back pain.  He stated that he 
lost his law enforcement job due to low back pain and was 
placed in vocational rehabilitation.  On examination, there 
was bilateral lumbar paravertebral tenderness.  There was no 
sciatic notch tenderness although the veteran reported past 
incidents of pain in that area.  He was able to bend 85 to 90 
degrees but complained of pain in the final 10 degrees.  He 
could bend laterally up to 30 degrees but could go no 
further.  There was no pain up to 30 degrees.  He could 
extend backwards to 20 degrees without difficulty.  He could 
toe walk, but was unable to heel walk because of right leg 
pain.  The motor and sensory examinations of the lower 
extremities were normal.  The diagnosis was herniated nucleus 
pulposus at the L4-5 level with thecal and right foraminal 
encroachment and residuals.  

The veteran's VA vocational rehabilitation folder shows that 
in December 2000 he successfully completed training.  He had 
obtained and adjusted to new employment.

The record contains VA outpatient records that date between 
1999 and 2001 which show that the veteran continued physical 
therapy and pain management therapy for his low back 
disability.  Records in May 1999 show that on routine 
examination, the veteran conveyed that he was doing well.  
The examiner noted that his lumbosacral strain was stable.   

In June 2001, the veteran reported acute exacerbation of low 
back pain.  He also noted urinary leakage, otherwise no other 
neurological symptoms were noted.  He began taking Percocet 
daily.  On examination, there was mild tenderness of the 
right paraspinous muscles.  He had 5/5 strength in the lower 
extremities and normal sensation.  SLR was negative.  Lower 
back pain with right radiculopathy was assessed.  A MRI was 
scheduled which showed prominent L4-5 disc bulging.

Right L4-5 hemilaminectomy and discectomy were performed in 
July 2001.  There were no postoperative complications noted.  
Thereafter, a physical therapy regime was instituted.  

A VA examination was conducted in October 2001.  The veteran 
continued to complain of radiating low back pain.  It was 
noted that he used a cane to walk and reported using a back 
brace.  On examination, it was noted that he had a 
well-formed back with preserved lumbar lordosis.  There was a 
small 2-inch hemilaminectomy midline asymptomatic scar.  
There was no tenderness on palpation directly over the 
vertebral column.  There was no tenderness over the right and 
left paralumbar area.  The ROM was forward flexion, 80 
degrees; extension, 20 degrees; and lateral bending to the 
left and right, 40 degrees.  Lumbar rotation on SLR was 20 
degrees to the right and 25 degrees to the left.  Reflexes 
were 2+ and equal in the lower extremities with no weakness.  
There was no hypesthesia over the foot.  There was no pain on 
SLR until 60 degrees.  The veteran reported that he was able 
to walk 2 hours but had pain thereafter.  It was noted that 
the veteran was a large man and weighed 248 pounds.  In 
providing a diagnosis the examiner noted that the examination 
belied the veteran's reported severe symptoms.  It was noted 
that the veteran had taken pain medication before the 
examination, which would blunt the pain on ROM studies.  The 
diagnosis was intervertebral lumbar degenerative disc 
disease, post hemilaminectomy and discectomy with residuals.  

The VA outpatient records that date between late 2001 and 
2004 show that the veteran continued physical therapy and 
pain management therapy for his low back disability.  In 
November 2001, the veteran complained of continuing back 
pain.  It was noted that he was employed as a driving 
instructor.  He had full strength on the motor strength 
examination.  Sensation was intact.  The surgical scar was 
well healed and mildly tender.  Knee jerk and deep tendon 
reflexes were 2+.  SLR was positive with pain in the right 
calf.  

A December 2001 MRI revealed normal alignment of the lumbar 
spine.  There were no signal abnormalities of the vertebral 
bodies.  There was loss of T2 hyperintensity within the L4-5 
intervertebral disc with narrowing of the disc space.  Conus 
medullaris was found at the L1 level.  At the L4-5 level 
there was enhancing soft tissue extending from the inferior 
aspect on the right.  

In January 2002, SLR was positive on the right with pain in 
the calf.  His surgical scarring was noted to be well-healed.  

In February 2003, the examiner reported right L5 
radiculopathy from scar tissue.  He was referred to the pain 
clinic.  

In September 2003, he was unable to flex beyond 40 degrees 
and extend beyond 5 degrees.  The lower extremity strength 
was 5/5 on each side.  The deep tendon reflex were 2++ on 
each knee and 1+ on each ankle.  His sensation was intact.  
There was pain on SLR lying or sitting on the right side.  
The Patrick's sign was negative.  

In February 2004, he reported severe non-radiating pain.  On 
examination, there was pain to palpation along the lumbar 
spine and paraspinal muscles.  He had negative SLR.  He had 
5/5 strength in the lower extremities.  Sensation was intact.  
The examiner commented that the veteran continued to have 
back pain flare-ups.  However, there were no neurological 
signs present at that time.  Conservative treatment was 
continued with medication that included Flexeril, Motrin, and 
Vicodin.  A cane was prescribed for ambulation.  A back brace 
was also prescribed.  

A VA examination was conducted in April 2004.  The veteran 
reported increasing pain.  He indicated that it radiated to 
both buttocks and the back of his legs.  If he walked more 
than 20 minutes the pain increased.  He used a back brace and 
a variety of medications including Vicodin and Flexeril.  
Examination of the back revealed a 5-centimeter scar.  The 
veteran complained of pain on palpation.  He complained of 
slight discomfort with palpation of the sacroiliac joints.  
There was no paravertebral or sciatic notch pain.  He could 
heel and toe walk without discomfort.  He could bend back 10 
degrees, bend forward 70 degrees, bend laterally 25 degrees, 
and rotate in each direction 45 degrees.  He reported either 
stiffness or pain at the maximum of ROM.  There did not seem 
to be any change in repetitive motion on ROM studies.  The 
motor and sensory examinations of the lower extremities were 
within normal limits.  The knee and ankle jerks were normal.  
The extensor hallucis longus power was normal.  

In a December 2004 addendum, the examiner reported that the 
veteran would have trouble with any kind of vigorous 
activities which would require him to stand or walk.  The 
examiner commented that he would be able to do some kind of 
sedentary work that would allow him to move about in his 
location and occasionally stretch.  

The Board considered whether the veteran should be granted a 
rating in excess of 40 percent under the old regulations that 
relate to intervertebral disc syndrome.  The Board realizes 
that the veteran underwent a surgical procedure during this 
time period and he experienced significant acute 
manifestations prior to this surgery.  Significantly, he was 
compensated at a 100 percent rating for this time period.  
However, in the time period prior to and subsequent to his 
surgical intervention, the VA examinations did not show him 
to have persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
For the most part, there were no significant neurological 
symptomatology noted.  In fact, the most recent VA 
examinations do not show neurological impairment.  While 
there is evidence of chronic pain and stiffness, both motor 
and sensory examinations have been within normal limits.  
Otherwise, in this case, it is not objectively shown that 
there was additional functional limitation that would warrant 
an increased rating based on pain or weakness.  See, DeLuca, 
supra.    

The Board has considered the possibility of a rating in 
excess of 40 percent prior to the revisions, under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, this is highest 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 (limitation of motion) and 5295 (lumbosacral 
strain).  Moreover, there is no evidence of ankylosis; 
therefore Diagnostic Code 5289 (ankylosis) would not apply.

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain subsequent to February 11, 1998, 
under the new regulations.

In regard to the new regulations, the Board does not find 
that the veteran's lumbosacral strain exceeds the 20 percent 
when rated under the new Diagnostic Code 5237.  A 40 percent 
rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis.  The veteran's 
forward flexion during this time period varied from  40 to 90 
degrees.  At the April 2004 VA examination flexion of the 
lumbar segment of the spine was 70 degrees.  So entitlement 
to an evaluation in excess of 20 percent for his lumbosacral 
spine disability under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluates intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 40 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  The Board 
notes that VA outpatient record in February 2003 noted right 
L5 radiculopathy.  However, subsequent evaluations indicated 
that there was no evidence of neurological impairment.  Even 
assuming that he had neurological manifestations related to 
his back disability, there are no other organic changes 
reported such as muscle weakness, muscular atrophy or trophic 
changes involving the lower extremities.  As such, the Board 
finds that the veteran's neurologic manifestations would be 
compatible with a 10 percent evaluation.  A 10 percent 
evaluation for the right lower extremity, together with a 20 
percent evaluation for orthopedic symptoms, based on 
limitation of motion, combined under 38 C.F.R. § 4.25, would 
not result in an evaluation in excess of the current 40 
percent evaluation under Diagnostic Code 5243.  In fact, only 
a 30 percent evaluation would result.  The evaluation 
assigned is more favorable to the veteran.

In sum, the pertinent evidence of record, which includes the 
clinical reports of the VA and the veteran's written 
statements, provides no basis for an evaluation in excess of 
40 percent for the veteran's lumbar spine disability since 
February 1998.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  As noted above, the 
schedule of ratings provides a 10 percent rating for 
unstable, tender or painful superficial scars or if there is 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805.  

In November 2001, the surgical scar was described as mildly 
tender.  Since the tender scar is a separate and distinct 
manifestation, it may be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the scar is 
reportedly tender on objective demonstration, warranting a 10 
percent rating under Code 7804.  Besides tenderness, the 
veteran has not reported any other complaints regarding any 
scarring and the record does not show that the scarring is 
productive of any significant functional impairment, nor 
otherwise disabling.  As the scarring has not been shown to 
result in functional limitation of the lumbar section of the 
spine, a higher rating is not warranted.  





	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent prior to February 11, 
1998, is denied.

An evaluation in excess of 40 percent for the period from 
February 11, 1998, is denied.

A separate 10 percent rating is granted for tender post 
surgical scarring, subject to controlling regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


